Citation Nr: 1030807	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-37 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, 
to include as due to service-connected disabilities.

2.  Entitlement to service connection for a left hip disability, 
to include as due to service-connected disabilities.

3.  Entitlement to service connection for a low back disability, 
to include as due to service-connected disabilities.

4.  Entitlement to service connection for a psychiatric 
disability, to include as due to service-connected disabilities.

5.  Entitlement to a disability rating in excess of 10 percent 
for a right knee disability, to include a separate compensable 
subluxation.

6.  Entitlement to a disability rating in excess of 10 percent 
for a left knee disability, to include a separate compensable 
rating for subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1995 to 
September 1995.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in April 
2010.  A transcript of the hearing is associated with the claims 
file. 

The issue of entitlement to service connection for right 
leg radiculopathy has been raised by the record, but has 
not been adjudicated by the originating agency.  
Therefore, the Board does not have jurisdiction over this 
issue, and it is referred to the originating agency for 
appropriate action. 

The issues of entitlement to service connection for a low back 
disability, entitlement to service connection for a psychiatric 
disability, and entitlement to an increased disability rating for 
each knee are addressed in the REMAND following the order section 
of this decision.


FINDING OF FACT

Neither a right nor left hip disability has been present during 
the pendency of the claims.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by 
active service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

2.  A left hip disability was not incurred in or aggravated by 
active service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that prior to the initial adjudication of the 
claim, the Veteran was mailed a letter in June 2007 advising her 
of what the evidence must show and of the respective duties of VA 
and the claimant in obtaining evidence.  The June 2007 letter 
also provided the Veteran with appropriate notice with respect to 
the disability-rating and effective-date elements of her claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to her claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  The Veteran was afforded an appropriate VA 
examination.  Neither the Veteran nor her representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has reported that she experiences bilateral hip pain 
which she asserts is associated with her service-connected foot 
and knee disabilities and her nonservice-connected back 
disability.

STRs of record are negative for treatment for or a diagnosis of 
any hip disability while the Veteran was in active service.

The Veteran was afforded a VA examination in December 2007.  At 
that time, the Veteran reported that she had hurt her hips in 
basic training and that she experienced pain in the right hip 
that traveled down into the back of her right leg (thigh).  The 
examiner noted that this was back pain (sciatica) and not hip 
pain.  Upon physical examination, the Veteran had normal and 
painless range of motion in both hips and X-rays taken of the 
Veteran's hips at that time were negative for any hip problems.  
The examiner concluded that the Veteran had normal hips and noted 
that the Veteran's pain was coming from her right sacroiliac 
joint into the right sacral notch and down into the back of her 
right thigh/leg.  

The Veteran's post-service private and VA medical treatment 
records are negative for evidence of any hip disability.  VA 
Medical Center treatment records show that the Veteran is 
routinely seen at the pain clinic; however, she has only made 
complaints of knee, foot, and back pain at these visits.  

The Court has held that in order for a disability to be service 
connected, it must be present at the time a claim for VA 
disability compensation is filed or during the pendency of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board notes that the Veteran has indeed been diagnosed with 
right leg sciatica, but as the December 2007 VA examiner reported 
that this is back pain and not hip pain.  Therefore, it does not 
qualify as a hip disability for the purposes of this claim.  
Additionally, as noted above, right leg radiculopathy has not 
been adjudicated by the RO and so, has been referred for 
appropriate action.

Accordingly, as the preponderance of the evidence establishes 
that no hip disability has been present during the pendency of 
these claims, the claims must be denied.


ORDER

Entitlement to service connection for a right hip disability is 
denied.

Entitlement to service connection for a left hip disability is 
denied.


REMAND

The Board finds that additional development is required before 
the Veteran's remaining claims on appeal are decided.

With regard to the Veteran's low back disability, the Veteran has 
reported that her low back disability was caused by the altered 
gait resulting from her service-connected left foot and bilateral 
knee disabilities.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran had been provided at least two lumbar spine magnetic 
resonance imaging scans (MRI) by her private orthopedist.  At 
both her November 2004 and October 2005 MRIs, the Veteran was 
found to have a small board-based disc bulge at L4-5.

The Veteran was afforded a VA examination of her back in December 
2007.  At that time, the Veteran reported that she had begun to 
experience right-sided back pain in the past year.  She reported 
that the pain occurred in not only her back, but her right 
buttock and leg.  The examiner diagnosed the Veteran with lumbar 
disc syndrome.  The examiner reported that the Veteran's low back 
and right leg pain was apparently due to small degenerative 
changes at L4-5.  The examiner opined that the Veteran's lumbar 
disc syndrome was at least as likely as not related to her prior 
active duty injury.  However, the examiner then noted that the 
radiographic findings did not corroborate lumbosacral spinal 
degenerative changes that would be consistent with chronic spino-
pelvic injury.  Rather, the examiner reported that the disc 
injury may have resulted from usual activities of someone the 
Veteran's age.

The Board finds that the December 2007 VA examination report is 
inadequate for adjudication purposes.  In this regard, the Board 
notes that the opinion provided in the report and the rationale 
for the opinion are inconsistent with each other.  The examiner 
provided a positive nexus opinion, but supported it with a 
rationale suited to a negative opinion.  Additionally, the 
opinion failed to address whether the Veteran's low back 
disability was caused or chronically worsened by her service-
connected disabilities.  

Therefore, the Veteran should be afforded a new VA examination to 
determine the nature and etiology of any currently present low 
back disability, to include whether such disability was caused or 
chronically worsened by any of the Veteran's service-connected 
disabilities.

With regard to the Veteran's claim of entitlement to service 
connection for a psychiatric disability, the Veteran has also 
claimed that she experiences a psychiatric disability as a result 
of coping with her service-connected disabilities.  As noted 
above, service connection is warranted for disabilities which 
were caused or chronically worsened by service-connected 
disabilities.

The Board notes that the Veteran has not been afforded a VA 
psychiatric examination.  A review of the VA Medical Center 
treatment notes of records shows that the Veteran has been 
treated at the VA Medical Center for mental health problems, to 
include depression.  Additionally, the records show that she is 
currently on psychiatric medication.

The Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of any currently 
present psychiatric disability, to include whether such 
disability was caused or chronically worsened by any of her 
service-connected disabilities.

With regard to the Veteran's claims of entitlement to increased 
disability ratings for her service-connected knee disabilities, 
the Board notes that the Veteran was last afforded a VA 
examination of her knees in December 2007.  At her April 2010 
Board hearing, the Veteran reported that she had experienced an 
increase in the severity of her knee symptoms since her last VA 
examination.

The Board finds that the Veteran should be afforded a VA 
examination to determine the current level of all impairment 
resulting from her bilateral knee disability, to include whether 
she is entitled to separate ratings for lateral instability or 
recurrent subluxations.  

Additionally, the Board finds that current treatment records 
should be obtained before a decision is rendered with regard to 
these issues.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center and private treatment 
records.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and her representative and request 
them to submit the outstanding evidence.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  The claims 
file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to each 
currently present low back disability as 
to whether there is a 50 percent or better 
probability that the disability is related 
to the Veteran's active service, or 
whether it was caused or chronically 
worsened by any of her service-connected 
disabilities.

The supporting rationale for all opinions 
expressed must be provided.

3.	The Veteran should also be afforded a VA 
examination by a psychologist or 
psychiatrist to determine the nature and 
etiology of any currently present 
psychiatric disability.  The claims file 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to each 
currently present acquired psychiatric 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is related to the Veteran's 
active service, or whether it was caused 
or chronically worsened by any of her 
service-connected disabilities.

The supporting rationale for all opinions 
expressed must be provided.

4.	The Veteran should also be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
service-connected knee disabilities, to 
include the current degree of subluxation 
or instability.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.  The RO or the AMC should 
ensure that the examiner provides all 
information required for rating purposes.

5.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

6.	Then, the RO or the AMC should 
readjudicate the Veteran's claims on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and her representative, and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


